EXHIBIT FIRSTENERGY CORP. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 882,077 $ 1,260,452 $ 1,311,294 $ 1,339,291 $ 989,801 Interest and other charges, before reduction for amounts capitalized and deferred 675,424 727,956 785,539 761,291 982,419 Provision for income taxes 748,794 794,595 883,033 776,915 245,316 Interest element of rentals charged to income (a) 241,460 226,168 206,073 171,229 161,263 Earnings as defined $ 2,547,755 $ 3,009,171 $ 3,185,939 $ 3,048,726 $ 2,378,799 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 659,886 $ 721,068 $ 785,539 $ 761,291 $ 982,419 Subsidiaries’ preferred stock dividend requirements 15,538 6,888 - - - Adjustments to subsidiaries’ preferred stock dividends to state on a pre-income tax basis 13,236 4,351 - - - Interest element of rentals charged to income (a) 241,460 226,168 206,073 171,229 161,263 Fixed charges as defined $ 930,120 $ 958,475 $ 991,612 $ 932,520 $ 1,143,682 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.74 3.14 3.21 3.27 2.08 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
